Citation Nr: 0823907	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-17 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for nervousness, to 
include as due to an undiagnosed illness.

2.	Entitlement to service connection for eye pain, to 
include as due to an undiagnosed illness.

3.	Entitlement to service connection for coughing, to 
include as due to an undiagnosed illness.

4.	Entitlement to service connection for irritable bowel 
syndrome, to include            as due to an undiagnosed 
illness.

5.	Entitlement to service connection for confusion, to 
include as due to an undiagnosed illness.

6.	Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

7.	Entitlement to service connection for night sweats, to 
include as due to an undiagnosed illness.

8.	Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.

9.	Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

10.	Entitlement to service connection for muscle fatigue, to 
include as due to an undiagnosed illness.

11.	Entitlement to service connection for arthralgia, to 
include as due to an undiagnosed illness.

12.	Entitlement to service connection for fatigue, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992.  He had        subsequent reserve duty service up until 
January 2004.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

The veteran testified during a hearing at the RO before a 
Veterans Law Judge  (VLJ) of the Board (a "Travel Board" 
hearing) in May 2006.  The Board remanded this case in August 
2006 for further development and consideration. 

Thereafter, in September 2007 the Board notified the veteran 
that the VLJ who conducted the previous hearing was no longer 
employed by the Board, and of the opportunity to elect 
another hearing before the VLJ who would decide the appeal.   
See 38 C.F.R. § 20.707.  The Board then remanded the case for 
another Travel Board hearing in accordance with the veteran's 
request.  This hearing was held before the undersigned VLJ in 
May 2008.  Transcripts of the hearing proceedings have been 
associated with the record.


FINDINGS OF FACT

1.	All evidence and information necessary for an equitable 
disposition of the claims on appeal has been obtained. 

2.	The record indicates the veteran had service in the 
Persian Gulf between         January and April 1991.

3.	The veteran has been diagnosed with chronic fatigue 
syndrome, with an unknown etiology.  This condition has 
manifested to a level consistent with at least 10 percent 
disability evaluation.

4.	A March 2007 VA examination by a psychologist determined 
that the veteran had a mood disorder and an anxiety disorder 
that were secondarily related to his chronic fatigue 
syndrome.

5.	The claimed condition of eye pain has been attributed to 
the clinical diagnosis of allergic conjunctivitis.  There is 
no competent evidence that conjunctivitis is causally related 
to the veteran's service.

6.	The claimed condition of coughing is a component of 
underlying chronic fatigue syndrome.

7.	Irritable bowel syndrome in this instance does not meet 
the requirements for a qualifying chronic illness, under the 
provisions for service connection due to an undiagnosed 
illness.  

8.	The claimed condition of confusion is a component of 
underlying chronic fatigue syndrome.

9.	The claimed condition of memory loss is a component of 
underlying chronic fatigue syndrome.

10.	The claimed condition of night sweats is a component of 
underlying chronic fatigue syndrome.

11.	The claimed condition of a sleep disorder is a component 
of underlying chronic fatigue syndrome.

12.	The claimed condition of headaches is a component of 
chronic fatigue syndrome.  Several treatment providers have 
also attributed headaches to the clinical diagnosis of 
migraines, and there no competent evidence that such disorder 
is causally related to the veteran's service.

13.	The claimed condition of muscle fatigue is a component 
of underlying chronic fatigue syndrome.
14.	The claimed condition of arthralgia is a component of 
underlying chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in the veteran's favor, the 
criteria for a grant of service connection for chronic 
fatigue syndrome are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2007).

2.	Resolving reasonable doubt in the veteran's favor, the 
criteria for a grant of service connection for a psychiatric 
disorder, including anxiety and mood disorder, as secondary 
to chronic fatigue syndrome, are met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

3.	The criteria for a grant of service connection for eye 
pain, to include as due to an undiagnosed illness, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2007).

4.	The criteria for a grant of service connection for 
coughing, other than due to chronic fatigue syndrome, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2007).

5.	The criteria for a grant of service connection for 
irritable bowel syndrome,             to include as due to an 
undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2007).


6.	The criteria for a grant of service connection for 
confusion, other than due to chronic fatigue syndrome, are 
not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2007).

7.	The criteria for a grant of service connection for 
memory loss, other than due to chronic fatigue syndrome, are 
not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2007).

8.	The criteria for a grant of service connection for night 
sweats, other than due to chronic fatigue syndrome, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2007).

9.	The criteria for a grant of service connection for a 
sleep disorder, other than due to chronic fatigue syndrome, 
are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2007).

10.	The criteria for a grant of service connection for 
headaches, other than due to chronic fatigue syndrome, are 
not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2007).

11.	The criteria for a grant of service connection for 
muscle fatigue, other than         due to chronic fatigue 
syndrome, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2007).

12.	The criteria for a grant of service connection for 
arthralgia, other than due to chronic fatigue syndrome, are 
not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), prescribes several requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II").  (The Board notes that a regulatory amendment 
effective for claims pending as of or filed after May 30, 
2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 
2008), to be codified later  at 38 CFR 3.159(b)(1)).  

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran has been appropriately notified of what evidence 
would substantiate  his claims.  In view of the grant of 
service connection for both chronic fatigue syndrome and an 
anxiety disorder, the extent of compliance with the VCAA's 
duty to notify and assist need only be considered as it 
pertains to the remaining claims  on appeal.  Rather, any 
defect in this regard did not have a prejudicial impact upon 
adjudication of those claims in which the evidence supports 
entitlement to the benefits sought.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Through several VCAA notice letters dated from between May 
2002 and        February 2007, the veteran has been informed 
as to each element of satisfactory notice set forth under the 
Pelegrini II decision.  The March 2005 Statement of the Case 
(SOC) provided explanation of the requirements to establish a 
claim for service connection, as well as specific criteria 
pertaining to claims based on undiagnosed illness.  The VCAA 
notice correspondence issued to the veteran further explained 
the joint obligation between VA and the veteran himself to 
obtain pertinent evidence and information, including that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  Furthermore, an addendum to the 
September 2006 notice correspondence provided detailed notice 
concerning both the disability rating and effective date 
elements of a pending claim for benefits, consistent with the 
holding in the Dingess/Hartman decision.  

In addition, the relevant notice information must have been 
timely sent.  The Court in Pelegrini II prescribed as the 
definition of timely notice the sequence of events in which 
VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  In this instance, the initial May 2002 
correspondence preceded issuance of the May 2003 rating 
decision on appeal, and thus comported with the standard for 
timely notice.  The subsequent letters did not meet this 
criterion.  This notwithstanding, the veteran has had an 
opportunity to respond to the most recent correspondence 
dated February 2007,   and did not provide additional 
evidence or information in advance of the readjudication of 
his claims through an April 2007 supplemental SOC (SSOC). 
During this timeframe, he underwent several VA compensation 
and pension examinations that have provided a basis for 
evaluating his claims.  He also provided testimony during a 
subsequent Board hearing.  Thus, notwithstanding any error in 
timing of notice, the veteran still has had the full 
opportunity to participate in the adjudication of the claims 
on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).  
The RO has also taken appropriate action to comply with the 
duty to assist            the veteran, obtaining available 
service treatment records, extensive records of VA outpatient 
treatment, and private treatment records.  He has also 
undergone several VA examinations.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006);  Charles v. Principi, 
16 Vet. App. 370 (2002).  In support of his claims, he has 
provided several personal statements, and copies of medical 
records from private treatment providers.  The veteran has 
also testified during a May 2006 Travel Board hearing, and a 
May 2008 Travel Board hearing before the undersigned.  As 
such, the record as it stands includes sufficient competent 
evidence to decide these matters.  See 38 C.F.R. § 
3.159(c)(4).  Under the circumstances, no further action is 
necessary to assist the veteran.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say,                 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369  (Fed. Cir. 2004).  Accordingly, 
the Board will adjudicate the claims on the merits.

Analysis of the Claims

Service connection may be granted for any current disability 
that is the result of       a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may also be granted 
for a disease diagnosed after discharge, where all the 
evidence, including that pertinent to service, establishes  
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007). 

Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled  from a disease or 
injury incurred or aggravated in the line of duty, or a 
period of        inactive duty training (INACDUTRA) during 
which an injury was incurred or aggravated therein.  38 
U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 2007);             
38 C.F.R. § 3.6(a) (2007). 

Service connection may also be granted for a disability which 
is proximately        due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  A 
claimant is also entitled to service connection on a 
secondary basis   when it is shown that a service-connected 
disability has chronically aggravated        a nonservice-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest: during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2011, and by history, physical, examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117 (a)(1) (West 2002 & Supp. 2007); 38 C.F.R.               
§ 3.317(a)(2) (2007).  In determining if compensation is 
warranted under this section, the term "qualifying chronic 
disability" refers to a chronic disability resulting from 
any of the following (or any combination of the following):             
(1) an undiagnosed illness; (2) a medically unexplained 
chronic multi-symptom illness that is defined by a cluster of 
signs or symptoms, such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome; and (3) any diagnosed 
illness that the Secretary determines by regulation to be 
service-connected.                  38 U.S.C.A. § 1117 
(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a medically unexplained chronic multi-
symptom illness include, but are not      limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b). 

In the event that a regulatory presumption of service 
connection for a given disability does not apply, the claim 
nonetheless must be considered to determine whether service 
connection can be established on another basis.  Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000).

Chronic Fatigue Syndrome

The veteran is claiming entitlement to service connection for 
fatigue, to include     as due to an undiagnosed illness 
related to his service in the Persian Gulf,   indicated by 
the record to have been from January to April 1991.  Since as 
stated below the recent medical diagnosis has been provided 
of chronic fatigue syndrome, clearly encompassing fatigue 
symptoms, consideration will be given to entitlement to 
service connection for that particular disorder.

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires:                       (1) New onset of debilitating 
fatigue severe enough to reduce daily activity to less than 
50 percent of the usual level for at least six months; and 
(2) The exclusion,       by history, physical examination, 
and laboratory tests, of all other clinical conditions that 
may produce similar symptoms; and (3) Six or more of the 
following: (i) acute onset of the condition, (ii) low grade 
fever, (iii) nonexudative pharyngitis, (iv) palpable or 
tender cervical or axillary lymph nodes,                         
(v) generalized muscle aches or weakness, (vi) fatigue 
lasting 24 hours or longer after exercise, (vii) headaches 
(of a type, severity, or pattern that is different            
from headaches in the pre-morbid state), (viii) migratory 
joint pains,                    (ix) neuropsychologic 
symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a.

Considering the medical evidence on file, the record 
initially demonstrates that    the RO's repeated attempts to 
obtain the veteran's comprehensive service treatment records 
thus far have been unsuccessful.  Those records that have 
been acquired pertain entirely to a period of reserve duty 
between 1999 and 2003.  Notably,        the veteran was 
determined to be not physically qualified for retention in 
reserve service and underwent a medical separation in January 
2004, because of conditions of headaches, chronic fatigue, 
back pain, multiple arthroses and abdominal pain.
The veteran's November 2001 Gulf War registry examination 
indicates, amongst other reported symptoms, constant fatigue.  
Additional symptoms were then reported of headache episodes, 
abdominal pain, burning eyes, sweating episodes, skin lesions 
(one cyst surgically removed), joint pain, sleep disorder, 
chronic cough, and neck pain.  The diagnosis was provided of 
Gulf War syndrome.

The January 2004 correspondence from a private osteopath 
states that the veteran had been receiving treatment for 
fatigue, chronic headaches and chronic joint pain, for which 
he received treatment monthly with pain relievers.  These 
symptoms were considered related to Gulf War syndrome.

Records of VA outpatient treatment include an October 2004 
rheumatology consultation that indicated complaints of 
chronic fatigue, in addition to multiple joint aches.  A 
November 2005 psychiatric evaluation note reiterates the 
assessment from prior evaluations of probable Persian Gulf 
War syndrome.  There was mention of reported pain all over 
the body, and complaints of fatigue and not being able to 
function. 

The veteran underwent VA examination for chronic fatigue 
syndrome in         March 2007.  The examiner stated his 
review of the claims file at the outset.                As to 
relevant medical history, there was no history of a fever 
over the past year. The veteran did complain of a 
nonproductive cough.  An allergy test was negative.  There 
were no palpable or tender cervical or axillary lymph nodes.  
Generalized muscle aches and weakness were present, and had 
started in 1993.  There was fatigue lasting 24-hours or 
longer after exercise.  He experienced headaches with 
precipitating factors of noise, light or any kind of stress, 
associated with nausea and vomiting, and with a frequency of 
1 to 2 times per week.  He also had migratory joint pain in 
the shoulder, elbow, hip, knee and ankle, and at times in the 
lower body.  As for neuropsychological symptoms, the veteran 
had a memory problem.  There were also sleep disturbances, 
involving fragmented sleep.                  

In stating the amount of restriction in routine daily 
activity, the veteran described difficulty taking showers, 
dressing, and putting on shoes and socks.  He stated that his 
wife helped him in activities of daily living.  In regard to 
any incapacitating episodes, he indicated taking off time 
from work approximately once or twice per week when he felt 
tired.  He would then rest at home on the couch, and would 
not eat unless reminded.  On objective physical examination, 
the veteran had headaches, and complained of eye pain.  There 
was no thyroid problem or history of diabetes, and he denied 
chest pain, rheumatic fever, or history of stroke or seizure 
disorder.  He complained of abdominal pain.  He also had 
generalized arthralgia            in the upper and lower 
body, but no specific joint pathology, and muscle pain in 
different areas.  Examination of the knees, ankles, hips, 
elbows and lumbar spine  all showed no evidence of pain on 
motion.  

The VA examiner provided a diagnosis of chronic fatigue 
syndrome.  He further indicated review of the medical history 
demonstrating that the veteran was diagnosed with Gulf War 
syndrome in 2001 and new research that in his view suggested 
no such disorder existed, as well as the veteran's complaints 
which were not due to any specific etiology.  The examiner 
then stated the opinion that since these symptoms began 
during a period of service and the veteran was discharged 
from service due to them, and was still having these 
symptoms, his chronic fatigue syndrome was as likely as not 
attributable to service.   

Based on the above findings indicated by the March 2007 VA 
examiner, it is determined that service connection for 
chronic fatigue syndrome is warranted.          The diagnosis 
of this condition was incidental to a thorough examination 
and medical history review, with symptoms which encompassed 
episodic fatigue, generalized muscular weakness and several 
other criteria for a confirmed diagnosis under 38 C.F.R. § 
4.88a, to include headaches, migratory joint pain, 
neuropsychologic symptoms, and sleep disturbance.  

In regard to the etiology of chronic fatigue syndrome, the VA 
physician's opinion substantiates that this disorder is 
attributable to service.  The examiner associated chronic 
fatigue syndrome with the veteran's reserve duty, given that 
its symptoms had been the reason for undergoing a medical 
separation.  In light of further applicable provisions for 
claims for service connection, this statement alone is not 
determinative.  As indicated above, when a claim is based on 
an incident during reserve service, evidence is required of a 
disability caused by an injury or disease during ACDUTRA, or 
injury during INACDUTRA.  38 U.S.C.A. § 106; 38 C.F.R. § 3.6.  
The current evidence of record does not establish whether 
this actually occurred.  There is a sufficient basis in any 
event to demonstrate that the criteria for presumptive 
service connection based on an undiagnosed illness should 
apply.        

The diagnosis stated of chronic fatigue syndrome is in 
accordance with                     the criteria for 
undiagnosed illness in that it constitutes a "qualifying 
chronic disability," as one of several enumerated medically 
unexplained chronic multisymptom illnesses.  38 C.F.R. § 
3.317(a)(2)(i)(B)(1).  The examiner's conclusion also 
observed that the symptoms of this disorder did not have a 
specific etiology.  It was further indicated that in the 
examiner's view, recent studies  showed some skepticism as to 
the validity of various undiagnosed illness claims.                    
This notwithstanding, the confirmation of diagnosis of 
chronic fatigue syndrome          is clear from the March 
2007 examination report.  The availability of a theory of 
recovery based on undiagnosed illness already exists under 
the provisions previously cited.  In addition, the examiner's 
depiction of chronic fatigue syndrome is consistent with a 
medically unexplained chronic multisymptom illness,                    
as a condition without conclusive pathophysiology or 
etiology.  38 C.F.R.                    § 3.317(a)(2)(ii).  

The symptoms reported likewise meet the requirements for the 
minimum compensable rating of 10 percent under 38 C.F.R. § 
4.88b, Diagnostic Code 6354, which is assigned due to fatigue 
and other manifestations which wax and wane,   but result in 
periods of incapacitation of at least one but less than two 
weeks total duration per year; or symptoms controlled by 
continuous medication.  During the March 2007 examination, 
the veteran described taking time off from work at least once 
per week and then requiring periods of resting and what was 
essentially similar to incapacitation.  These findings would 
sufficiently approximate the criteria for at minimum a 10 
percent rating.  

Accordingly, the veteran's chronic fatigue syndrome may be 
presumed to have been incurred during service, as each of the 
requirements for service connection for this disorder as due 
to undiagnosed illness have been met.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.
As an unexplained chronic multisymptom illness, chronic 
fatigue syndrome encompasses a significant range of symptoms, 
and notably several of the signs and symptoms which the 
veteran had claimed as distinct service-connected disorders, 
i.e., headaches, muscle pains, joint pains, sleep 
disturbance, and neuropsychological symptoms.  38 C.F.R. § 
3.317(b).  The March 2007 VA examiner similarly considered a 
wide range of symptoms as under a single diagnosis of chronic 
fatigue syndrome, and did not indicate other applicable 
diagnoses.  The discussion of many of these independently 
claimed disabilities below as a result, is limited to whether 
there is any recognized disorder besides that which is 
associated with chronic fatigue syndrome.

Psychiatric Disorder

With reference to the claim for service connection for 
nervousness, to include as due to an undiagnosed illness, 
this claim will be evaluated under those potentially 
applicable bases of entitlement.  In the recent decision of 
Robinson v. Mansfield,       21 Vet. App. 545 (2008), it was 
held that VA was not required to raise sua sponte all 
possible theories of entitlement, but to consider only those 
reasonably raised either by the claimant, or the evidence of 
record.  As stated further below, based on the veteran's 
March 2007 VA examination for a claimed mental health 
disorder,  the current record warrants discussion and 
application of a theory of secondary service connection, in 
other words, whether the condition claimed was originally 
caused by, or chronically aggravated due to an already 
service-connected disability. See 38 C.F.R. § 3.310. 

The VA examination conducted in March 2007 by a psychologist, 
initially indicated a history of nervousness and depression 
symptoms which according to the veteran began around 1993 
when he had an onset of joint pain in the lower extremities.    
He reported that the psychological symptoms were present on a 
daily basis.            He also referred to having memory 
problems and sleep disturbances.                     On 
evaluation, the veteran had a fairly flattened range of 
affect.  Rate of flow of speech was often interrupted by 
difficulties with his memory, although he maintained 
coherence and logic, and did not have loose associations.  He 
regularly avoided crowded areas, and had difficulty with 
impaired impulse control.                The VA examiner's 
diagnosis as to principal psychiatric conditions was of a    
mood disorder secondary to medical condition; and anxiety 
disorder, not otherwise specified, partly due to medical 
condition and partly due to symptoms of post-traumatic stress 
disorder (PTSD).  He further indicated as to physical 
conditions with a role in development of psychiatric 
disorders (listed as Axis III under the DSM-IV (Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition, 
1994) that of multiple symptoms of a condition that has yet 
to be diagnosed, but may be chronic fatigue syndrome or 
"Gulf War syndrome," and including feelings of fatigue, 
headaches, memory loss, nervousness, eye pain, cough, 
irritable bowel,                night sweats, and other 
symptoms.
 
The examiner further indicated that it was clear that the 
veteran's psychological diagnoses were primarily secondary to 
his medical condition, and if his medical condition was 
service-connected then certainly his psychological condition     
should be as well.  He continued that the one exception to 
this would be the certainty of the service connection for any 
of his anxiety symptoms that were more representative of PTSD 
than any other type of anxiety disorder.  The examiner 
consequently had used the "not otherwise specified" 
qualifier in the diagnosis,            as it was a mixture of 
both the veteran's reaction to his medical condition, and his 
PTSD symptoms for which it was considered there was a 
verifiable stressor. 

The VA examiner's opinion presents the basis to find that the 
veteran has one or more current psychiatric disorders 
secondarily related to his chronic fatigue syndrome, itself a 
service-connected disability following the preceding decision    
as to that claim.  Both a current mood disorder and anxiety 
disorder were determined to have originated from chronic 
fatigue syndrome.  Notably, the VA psychologist did qualify 
his assessment on causation by stating that the veteran had 
PTSD due to an in-service stressful experience that was an 
additional contributing factor to his anxiety symptoms.  The 
veteran has not filed a claim for service connection for PTSD 
at any point; hence, that issue is not presently for 
consideration.  However, the statement of the examiner 
clearly still identifies a significant relationship between 
an anxiety disorder and the chronic fatigue syndrome, apart 
from any other factors.  There is also no plausible means at 
present to distinguish anxiety due to his service-connected 
medical condition, from that attributable to other causes.  
See e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(where it is not possible to separate the effects of a 
service-connected disability from any nonservice-connected 
conditions by competent opinion,            all symptoms must 
be attributed to the service-connected disability).                  
When resolving any reasonable doubt in favor of the veteran 
on the cause of a claimed psychiatric disorder, a secondary 
relationship to service-connected         chronic fatigue 
syndrome is demonstrated.  See 38 C.F.R. § 3.102.  Thus,       
service connection for a psychiatric disorder, including 
anxiety symptoms and a mood disorder, should be granted.

Eye Pain

The claim for entitlement to service connection for a 
disorder manifested by           eye pain, is premised upon a 
theory of having originated due to undiagnosed illness.
There is competent evidence of record however, which 
establishes at least one confirmed clinical diagnosis as an 
explained etiology for eye pain.  Under these circumstances, 
the requirements of 38 C.F.R. § 3.317 would not be met.            
There is no other indication of evidence of a direct causal 
relationship between an eye condition, and the veteran's 
service.

The primary source of information in considering this claimed 
disorder is the  March 2007 VA examination by an optometrist.  
The veteran then reported that his claim centered around 
ocular complaints of burning, itching, and tearing with 
blurred vision occurring in conjunction with the tearing at 
times.  He had no other eye injuries, surgeries, or 
treatment.  On physical examination, visual acuity 
uncorrected was of right eye 20/20 (near and far), and left 
eye 20/25 far and     20/20 near.  Extraocular muscle 
movements were full and unrestricted.  Pupils were equal, 
round, and reactive to light with no efferent papillary 
defect.  Anterior chamber evaluation revealed lids and 
lashes, cornea, anterior chamber, iris and lens all within 
normal limits and free of any defect.  Evaluation of the 
conjunctivae in each eye revealed 1+ injection with 2+ 
papillae and follicles present in both eyes indicating 
allergic conjunctivitis.  Macular evaluation and peripheral 
evaluation were clear in both eyes.  

The one other issue the examiner discovered on a claims file 
examination, was a July 2006 test report indicating somewhat 
elevated blood sugar test, and the presence of one dot 
hemorrhage in the right eye in the retina at that time.       
Neither condition had reappeared on the examination.  The 
diagnosis was refractive error, adequately corrected with 
current glasses; and moderate to severe allergic 
conjunctivitis, with some relief obtained from several 
current medications. 

The diagnosis that has been rendered of allergic 
conjunctivitis provides a distinct etiology for the onset of 
eye pain and similar reported symptoms of burning and 
tearing, and hence application of the undiagnosed illness 
statute is not warranted.   38 U.S.C.A. § 1117.  In addition, 
the veteran does not allege, nor does the record suggest that 
allergic conjunctivitis is a disorder of service origin.  The 
one mention of visual acuity in March 2003 in his reserve 
duty treatment records states an assessment of myopia, and 
does not mention related pathology as a cause.  

The preponderance of the evidence therefore is against 
finding that a disorder manifested by eye pain has an 
association to service, including as due to undiagnosed 
illness, or other causal relationship on a direct basis.  

Coughing

The veteran indicated through his May 2008 hearing testimony 
having had episodes of prolonged coughing for which he 
obtained treatment from a Nebulizer at times, which he had 
begun using on his own account without actually having been 
prescribed this measure.  He did not recall having received a 
formal diagnosis of a disorder related to his coughing 
spells.  

The veteran's November 2001 Gulf War illness registry 
examination indicated his mention of a chronic cough, and the 
diagnosis overall of Gulf War syndrome.

A chest x-ray conducted later that month at a VA outpatient 
facility was normal. There is a contemporaneous record 
indicating an assessment of sinusitis frontal,        and 
pharyngitis.

Another x-ray study performed in November 2004 at a private 
facility was also normal.

The veteran's March 2007 examination for chronic fatigue 
syndrome, considered the complaint of coughing amongst its 
overall assessment of that claimed disorder.  Objectively, 
that evaluation did not reveal any abnormalities that might 
have caused coughing.  An allergy test was negative.  The 
chest had bilateral equal expansion.  The lungs were clear to 
auscultation, with no wheezes, rales or rhonchi.

On review of the evidence, the physicians who have evaluated 
the veteran                in connection with this claim by 
all indication considered his intermittent coughing to have 
been part of a more general syndrome, for instance, as the 
March 2007 examination suggested, associated with chronic 
fatigue syndrome.  

Pertaining to service connection for a coughing disorder 
other than as from chronic fatigue syndrome, there similarly 
is no evidence of a current disability underlying this 
complaint.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992);       Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C. § 1110 
(formerly § 310)).  In the absence of proof of present 
disability there can be no valid claim.").  Provided such 
were demonstrated, there is no other indication that it would 
have likely directly originated from an incident of the 
veteran's service.

Irritable Bowel Syndrome

The November 2001 Gulf War illness examination indicated 
episodes of abdominal pain.

A July 2003 CAT scan of the abdomen at a VA facilities showed 
that the liver, spleen, kidneys and pancreas were 
unremarkable.  The overall impression was of a negative 
study.  

A February 2004 evaluation report obtained from a private 
medical facility indicated an impression of irritable bowel 
syndrome.  A June 2004 evaluation  report stated the 
impression of irritable bowel syndrome (muscle spasms of the 
bowel wall).

On the March 2007 examination, the veteran reported having 
abdominal pain,           in addition to continued fatigue.  
There was no history of diarrhea, nausea or vomiting.  
Objectively, the abdomen was soft, nontender, and 
nondistended.   Bowel sounds were positive.  

During the May 2008 hearing, the veteran reported having 
experienced symptoms of stomach pain, difficulty eating heavy 
foods, and constipation.

There is evidence above in support of the diagnosis of IBS as 
of the February 2004 date of that clinical evaluation.  To 
warrant potential consideration as a qualifying chronic 
disability, the requirement of a 6-month period of chronicity 
would also need to be met.  38 C.F.R. § 3.317(a)(4) 
(disabilities that have existed for 6-months or more and that 
exhibit intermittent episodes of improvement and worsening           
will be considered chronic, and that period will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
became manifest).  In this instance, however, the diagnosis 
of IBS is limited to the February and June 2004 report, 
indicating an isolated finding.  Instead of constituting a 
chronic condition, it appears that more likely symptoms of 
IBS soon resolved.  This is corroborated by a nearly 
contemporaneous CAT study of  the abdomen.  The March 2007 VA 
examination did not show any pertinent symptomatology besides 
abdominal pain.  In view of this examination there is also 
not sufficient evidence to conclude if IBS developed to a 
compensable degree.      As a result, IBS is not a qualifying 
chronic illness that warrants closer evaluation under the 
undiagnosed illness statute.

As to whether IBS or other disorder manifested by abdominal 
pain had its origin during the veteran's service, there is no 
evidence indicating that this occurred.  Rather, absent the 
above diagnosis of IBS, post-service treatment records do not 
show a current identifiable gastrointestinal disability.
Confusion

Under 38 C.F.R. § 4.88a(ix), neuropsychologic symptoms are 
one of the essential underlying symptoms associated with the 
regulatory definition of chronic fatigue syndrome, for 
purposes of VA compensation.  By all indication, the 
veteran's reported symptom of confusion is incidental to his 
chronic fatigue syndrome,           for which in itself 
service connection is in effect.  There is no separate 
disorder involving confusion, as an undiagnosed illness or 
with any relationship to service. 

Memory Loss

The March 2007 VA examination for chronic fatigue syndrome 
indicated neuropsychological symptoms of a memory problem 
including for appointments and scheduled events.  As 
indicated, neuropsychological symptoms are included under the 
categorization of chronic fatigue syndrome.  38 C.F.R. § 
4.88a(ix).   There is no finding of a separate diagnosable 
disorder involving memory loss,         apart from that 
already due to chronic fatigue syndrome.

Night Sweats

The veteran has alleged that he has experienced night sweats 
frequently, for which none of the VA treatment providers he 
had seen were able to provide a corresponding diagnosis.  

The November 2001 Gulf War illness examination indicated a 
history of sweating episodes.

This manifestation would appear to have a direct correlation 
to a sleep disturbance, a component of chronic fatigue 
syndrome under 38 C.F.R. § 4.88a(x).                    The 
March 2007 VA examiner for chronic fatigue syndrome appears 
to have considered this condition accordingly.  There also is 
no distinct diagnosed disorder involving night sweats, with a 
potential direct relationship to service.


Sleep Disorder

In connection with this claim, the veteran has described 
substantial restriction on his ability to sleep, with 
approximately two to three hours of sleep per night.  

A sleep disorder was indicated on the November 2001 Gulf War 
illness examination.

This condition direct likewise correlates to a sleep 
disturbance, as a component of chronic fatigue syndrome.  38 
C.F.R. § 4.88a(x).  The veteran's VA and private treatment 
providers have not diagnosed an identifiable sleep disorder 
such as        sleep apnea, to warrant examination under a 
theory of direct service connection.

Headaches

Episodes of headaches were indicated on the November 2001 
Gulf War illness examination.

A November 2003 private physician's evaluation indicates 
headaches, occurring once or twice per week, with 
photophobia, sonophobia, and nausea.  A June 2004 record 
reflects the presence of migraine headaches.

A March 2006 VA neurology consult indicates reported 
headaches, occurring almost every day, bifrontal or occipital 
throbbing associated with photophobia and nausea.  The 
reported onset was in 1992.  

The March 2007 examination for chronic fatigue syndrome 
referred to headaches with symptoms similar to noted in the 
preceding evaluation.  

The regulation defining chronic fatigue syndrome includes 
headaches as a constituent symptom.  38 C.F.R. § 4.88a(vii).  
The March 2007 VA examiner's report also categorized 
headaches as amongst the symptoms for chronic fatigue.        
At this point, there is insufficient indication of an 
undiagnosed condition involving headaches, apart from chronic 
fatigue syndrome.  Moreover, to the extent a private 
physician has diagnosed "migraines," this represents a 
known clinical diagnosis.

The competent evidence of record does not otherwise indicate 
that a current headache disorder has any form of causal 
association with service.

Muscle Fatigue

The VA examiner for chronic fatigue syndrome observed that 
generalized muscle aches and weakness was present, and began 
in 1993.  The report of an October 2004 consultation 
indicates multiple joint / muscle aches, subjective.  This 
specific symptom is contemplated under section 38 C.F.R. § 
4.88a(v) as part of chronic fatigue syndrome, and would 
correspond closely to the veteran's ongoing complaints of 
fatigue and extended episodes of recovery from this symptom.

Arthralgia

The presence of joint pains was indicated on the November 
2001 Gulf War illness examination.

Private medical records dated between October 2003 and 
October 2004, indicate ongoing evaluation and treatment for 
osteoarthritis.  

Records from a private orthopedic clinic reflect an October 
2003 assessment of osteoarthritis of the bilateral knees and 
ankles.  There are also ongoing assessments of generalized 
osteoarthritis from this source. 

In June 2003, the assessment from a VA treatment provider was 
multiple joint arthroses.  The veteran received most of his 
treatment from a rheumatologist at this point.  The April 
2005 report of an x-ray of the knees showed a normal 
evaluation on both the right and left sides.  However, an 
April 2006 record indicates bilateral knee pain, due to 
osteoarthritis.

The VA examination of March 2007 for fatigue syndrome noted 
migratory joint pain in the shoulder, elbow, hip, knee and 
ankle.  Also indicated was generalized arthralgia in the 
upper and lower body.

The presence of migratory joint pains is amongst the 
constituent symptoms of chronic fatigue syndrome.  38 C.F.R. 
§ 4.88a(viii).  There are likewise several treatment 
providers who have diagnosed osteoarthritis, indicating a 
known clinical diagnosis for the veteran's symptoms, and 
thereby excluding application of the provisions based on 
undiagnosed illness.  There is also no evidence or indication 
that osteoarthritis developed as an incident of the veteran's 
service.
 
Conclusion

In addition to the review of medical evidence in this case, 
the Board has also taken into account the veteran's own 
assertions as to the likely etiology of the claimed 
disabilities under consideration, apart from those for which 
service connection     has been recognized.  As he is a 
layperson without the requisite background and expertise, 
however, his statement on a medical matter cannot be 
dispositive.             See e.g., Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski,           2 Vet. 
App. 492, 494 (1992).

For these reasons and bases, the Board is granting claims for 
service connection for chronic fatigue syndrome, and a 
psychiatric disorder secondary to chronic fatigue syndrome.  
A denial is being issued as to the remaining claims for 
service connection for eye pain, coughing, irritable bowel 
syndrome, confusion, memory loss, night sweats, a sleep 
disorder, headaches, muscle fatigue, and arthralgia.   Since 
the preponderance of the competent evidence with regard to 
these claims        is unfavorable, the benefit-of-the-doubt 
doctrine is not applicable.  38 C.F.R.               § 3.102; 
38 U.S.C.A. § 5107(b).  See also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Service connection for chronic fatigue syndrome is granted.

Service connection for a psychiatric disorder to include 
anxiety and a mood disorder, as secondary to chronic fatigue 
syndrome, is granted.    

Service connection for eye pain, to include as due to an 
undiagnosed illness,               is denied.

Service connection for coughing, other than due to chronic 
fatigue syndrome,               is denied.

Service connection for irritable bowel syndrome, to include 
as due to an undiagnosed illness, is denied.

Service connection for confusion, other than due to chronic 
fatigue syndrome,           is denied.

Service connection for memory loss, other than due to chronic 
fatigue syndrome,          is denied.

Service connection for night sweats, other than due to 
chronic fatigue syndrome,    is denied.

Service connection for a sleep disorder, other than due to 
chronic fatigue syndrome, is denied.

Service connection for headaches, other than due to chronic 
fatigue syndrome,            is denied.

Service connection for muscle fatigue, other than due to 
chronic fatigue syndrome, is denied.

Service connection for arthralgia, other than due to chronic 
fatigue syndrome,               is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


